UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



Winter Investors, LLC et al.,
                                                               14-cv-6852
                                Plaintiffs,
                   -against-
Panzer et al.
                                                               NOTICE OF APPEARANCE
                                Defendants.




       PLEASE TAKE NOTICE that Asher Gulko, Esq., appears in this action on behalf of

defendant EVE, LLC, and requests that all documents required to be served be served upon the

undersigned at the office, address, telephone number, and email address stated below.




                                              GULKO SCHWED LLP

                                        By:   Asher Gulko
                                              Asher C. Gulko
                                              44 Wall Street, Second Floor
                                              New York, NY 10005
                                              T: (212) 500-1312
                                              F: (212) 678-0405
                                              asher@gulkoschwed.com
